Exhibit 10.3

July 25, 2014

Sealed Air Corporation

200 Riverfront Blvd., 3rd Floor

Elmwood Park, New Jersey 07407

Attn: Treasurer and General Counsel

Ladies and Gentlemen:

Reference is hereby made (i) to the Syndicated Facility Agreement, originally
dated as of October 3, 2011, as amended and restated pursuant to the Restatement
Agreement, dated as of November 15, 2012 as further amended by Amendment No. 1
to Credit Agreement, dated as of November 27, 2013, and as further amended and
restated pursuant to the Second Restatement Agreement dated as of July 25, 2014
(the “Credit Agreement”; capitalized terms used herein without definition shall
have the respective meanings assigned to them in the Credit Agreement), made by,
among others, Sealed Air Corporation (the “Company”) and Bank of America, N.A.,
as administrative agent (the “Agent”), and (ii) the Foreign Subsidiary Guaranty,
dated as of October 3, 2011 (the “Foreign Subsidiary Guaranty”), made by the
Guarantors party thereto in favor of the applicable Secured Parties referred to
therein.

At the request of the Company, the Agent hereby confirms, on behalf of Lenders
and for itself in its capacity as Agent, that notwithstanding any provision of
the Credit Agreement or any other Loan Document to the contrary, (i) the
representations set forth in Section 4.01(z) of the Credit Agreement, and any
respective undertaking under the Credit Agreement in connection therewith, shall
not be made by or with respect to any Guarantor that is organized in the Federal
Republic of Germany, to the extent that the making of such representations
and/or undertaking would result in any violation of, conflict with or liability
under, Council Regulation (EC) 2271/96 or section 7 foreign trade rules (AWV)
(Aussenwirtschaftsverordnung) or a similar anti-boycott statute; and
(ii) Section 5.01(r) of the Credit Agreement shall not apply to any Group Member
organized in the Federal Republic of Germany to the extent that compliance with
the above by such Group Member would result in (A) any violation of, conflict
with or liability under Council Regulation (EC) 2271/96, or (B) a violation or
conflict with section 7 foreign trade rules (AWV) (Aussenwirtschaftsverordnung)
or a similar anti-boycott statute.

Except as expressly provided herein, all provisions, terms and conditions of the
Credit Agreement and each other Loan Document shall remain in full force and
effect.

Upon the receipt by the Agent of the separate written consents of Lenders
constituting the “Required Lenders” (as defined in the Credit Agreement), this
letter agreement shall become effective as of the date first written above. As
amended hereby, the Credit Agreement is hereby ratified and confirmed in all
respects by the Company and each other Loan Party party hereto.

This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of New York and may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same document.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURES TO FOLLOW.]



--------------------------------------------------------------------------------

Very truly yours,

BANK OF AMERICA, N.A.,

as Agent

By:  

 

Name:   Title:  

 

Accepted and agreed by: SEALED AIR CORPORATION By:  

 

Name:   Tod S. Christie Title:   Treasurer SEALED AIR MANAGEMENT HOLDING
VERWALTUNGS GMBH By:  

 

Name:   Norman D. Finch, Jr. Title:   Authorised Representative SEALED AIR
MULTIFLEX GMBH By:  

 

Name:   Norman D. Finch, Jr. Title:   Director

[Signature Page to German Guarantor Letter Agreement]



--------------------------------------------------------------------------------

SEALED AIR VERPACKUNGEN GMBH By:  

 

Name:   Norman D. Finch, Jr. Title:   Director SEALED AIR GMBH By:  

 

Name:   Norman D. Finch, Jr. Title:   Director
DIVERSEY DEUTSCHLAND GMBH & CO OHG By:  

 

Name:   Title:   DIVERSEY DEUTSCHLAND MANAGEMENT GMBH By:  

 

Name:   Title:   DIVERSEY GERMANY PRODUCTION OHG By:  

 

Name:   Title:   DIVERSEY GERMANY SERVICES OHG By:  

 

Name:   Title:  

[Signature Page to German Guarantor Letter Agreement]